Citation Nr: 0910894	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Whether there was clear and unmistakable error in a July 
12, 2004 rating decision which granted service connection for 
PTSD, effective from May 19, 1993.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 
1967 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  That decision granted service connection for 
PTSD effective from May 19, 1993.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The record 
reflects that in July 2004 the RO granted service connection 
for PTSD, effective from May 19, 1993.  In May 2005, the 
Veteran disagreed with the effective date, indicating that he 
had been claiming benefits since 1984.  However, the RO has 
not issued a statement of the case on this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  In view of this 
procedural defect, this matter must be remanded.  

In July 2006, the RO denied an earlier effective date for 
service connection for PTSD, finding that there was no clear 
and unmistakable error in the July 2004 determination.  The 
Veteran disagreed with that determination in October 2006.  In 
June 2007, the RO issued a statement of the case on the issue 
of whether the July 2004 rating decision contained clear and 
unmistakable error.  The Veteran submitted a substantive 
appeal in response to that correspondence in August 2007.  The 
appeal has been perfected as to the issue of an earlier 
effective date for service connection for PTSD based on clear 
and unmistakable error in the July 2004 rating decision.  
However, adjudication of this claim is deferred pending the 
above action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  

Accordingly, the case is REMANDED for the following action:

As noted above, in July 2004 the RO 
granted service connection for PTSD, 
effective from May 19, 1993.  In May 
2005, the Veteran submitted a timely 
notice of disagreement with that rating 
decision.  The RO/AMC should issue a 
statement of the case (SOC) concerning 
the issue of entitlement to an effective 
date prior to May 19, 1993 for the grant 
of service connection for PTSD.  The 
Veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

